HOOD, Associate Judge
(dissenting).
I agree with the Chief Judge that appellant violated the law and I agree with the Associate Judge that there was no entrapment. Accordingly, I think the judgment should be affirmed*

 Since the majority of the court do not 'agree on a specific ground for reversing the judgment, it is at least debatable whether the court is not required to affirrn the judgment. . See In re McNaughton’s Will, 138 Wis. 179, 118 N.W. 997, 120 N.W, 288, and State v. Le Due, 89 Mont. 545, 300 P. 919, and authorities cited.